department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uils michael a swim cc te_ge eoeg et1 jspires tl-n-100-01 memorandum for associate area_counsel area new orleans small_business self employed cc sb no attn scott welch senior attorney from michael a swim chief employment_tax branch tax exempt and government entities cc te_ge eoeg et1 subject sec_62 - louisiana school_bus driver - reimbursements for bus operating_expenses this responds to your request that this office review your proposed memorandum providing advise regarding a nondocketed_case involving a louisiana school_bus driver we have reviewed your proposed memorandum that addressed sec_62 of the internal_revenue_code code and whether amounts paid_by the state of louisiana to a school_bus driver as reimbursements of the driver’s bus operating_expenses are wages to be included on the form_w-2 provided to the employee we did not find any legal errors in the proposed advice however we recommend that your memorandum be revised to address recent federal district and circuit_court decisions regarding application of sec_62 factual development in this case and additional recent federal district and circuit_court decisions addressing sec_62 we recommend that you add a discussion of recent case law to the advice memorandum the rules regarding accountable plans under sec_62 have been addressed by federal district and circuit courts in several recent decisions specifically it would be helpful if you addressed in the memorandum in the cases of 234_f3d_1340 11th cir commercial truck drivers trans-box systems inc v united_states a f t r 2d ria n d cal aff’d without published opinion a f t r 2d ria 9th cir courier service drivers and shotgun delivery inc v united_states 85_fsupp_962 n d cal courier service drivers these cases support your conclusion that the requirements of sec_62 are not met in your case removal of small_tax_case designation tl-n-100-01 in several small tax cases the tax_court has held in favor of louisiana school_bus drivers who excluded similar reimbursements from wages we note that under sec_7463 of the code a decision of the tax_court entered in any small_tax_case shall not be treated as a precedent for any other case and shall not be reviewed in any other court thus small tax cases are not precedent for any future cases and cannot be appealed while the small_tax_case designation turns chiefly on the amount in dispute the government has succeeded in having the small_tax_case designation removed in cases where a decision in the case will provide a precedent for the disposition of a substantial number of other cases or where an appellate court decision is needed on a significant issue see 89_tc_676 petitioners' option to elect the small_tax_case procedure is not unlimited even when the jurisdictional maximum for a small_tax_case has not been exceeded as the election must be concurred in by the court 86_tc_1 petitioner’s option to elect small_tax_case treatment was denied because the issues were common to other cases pending before the court we hope you find the foregoing information helpful if you have any additional questions please contact joe spires identification no of my staff at
